I cannot reconcile the views of the majority with the opinion of this court in the case of Temple Lodge No. 6, A.F.  A.M., v. Tierney, 37 N.M. 178, 20 P.2d 280, 283. Tierney, appellee, in that case urged the very rule now relied upon by the majority in this case, and which rule was rejected. Appellee there urged the strict rule of interpretation in claims for exemptions from taxation. This court, to my mind, adopted a liberal rule of construction, or at least held that the Constitutional Convention and the people when they adopted our Constitution had extended the field or liberalized the policy of exemption. That being the pronouncement of this court, and bowing to the rule promulgated in the Temple Lodge Case, I cannot bring myself to an agreement with the majority.
By construction, the majority finds that "all church property" means property used for religious purposes. What of the house set aside for the use of the parson or rector?
In the Temple Lodge Case this court said:
"Not only did our Constitution makers depart in method and phraseology from systems of exemption common in other states; they departed considerably and significantly from the then existing territorial system, with which certainly they were familiar. The exemptions as of territorial days still appear in 1929 Comp. St. as section 141-110. Though compilers have traced its origin to the General Appropriation Act of 1891 (chapter 94, § 7), it dates back, as to all features here important, to Laws 1882, c. 62, § 3. It reads:
"`141-110. The following property shall be exempt from taxation: Property of the United States and of this state, counties, cities, towns and other municipal corporations, when devoted entirely to public use and not held for pecuniary profit; all *Page 417 
public libraries, the grounds, buildings, books, papers and apparatus of literary, scientific, benevolent, agricultural and religious institutions and societies, when the property of the said institutions and societies shall be devoted exclusively to the appropriate objects of such institutions and not leased or rented or otherwise used with a view to pecuniary profit; irrigating ditches, canals and flumes belonging to communities and used exclusively for irrigating lands, without any charge or compensation for the same or for the water thereof, except the necessary work and charges to keep the same in repair; and cemeteries not held and used for pecuniary profit.'
"A comparison of this with the constitutional provision which supplanted it discloses an elimination of those qualifying expressions which we are now asked to apply as if they had been retained. The elimination must have been deliberate and studious. The conclusion is natural, and not readily to be avoided, that a purpose existed to extend the field or liberalize the policy of tax exemption."
Clearly the Constitutional Convention, had they intended use and not ownership as the criterion of exemption, had clear language before them as a guide.
Formerly, "the grounds, * * * books, papers and apparatus of literary, scientific, benevolent, agricultural and religious institutions and societies" were exempt "when the property of the said institutions and societies shall be devoted exclusively to the appropriate objects of such institutions and not leased or rented or otherwise used with a view to pecuniary profit."
To my mind the departure was studied and deliberate. It was to broaden and liberalize exemptions, as this court held in the Temple Lodge Case. Now we reverse our policy in this case, and apply a strict rule.
Again examining the Temple Lodge Case, this court said:
"But appellee invokes the familiar doctrine that taxation is the rule and exemption the exception, that, accordingly, he who claims exemption must overcome a presumption, and that the provision of law invoked by appellant is to be strictly construed. That general doctrine is not strange to this court. United States Trust Co. v. Territory, 10 N.M. 416, 62 P. 987; New Mexico v. United States Trust Co., 174 U.S. 545, 19 S. Ct. 784,43 L. Ed. 1079; Samosa v. Lopez, 19 N.M. 312, 142 P. 927; State v. Board of Trustees, 28 N.M. 237, 210 P. 101; Berger v. University of New Mexico, 28 N.M. 666, 217 P. 245; Oden Buick, Inc., v. Roehl, 36 N.M. 293, 13 P.2d 1093.
"But where the exemption is for the promotion of religious, educational, charitable, *Page 418 
or similar objects, deemed beneficial to the state, and to afford a quid pro quo, an exception has frequently been declared. For expositions of this doctrine and collections of authority, see Horton v. Colorado Springs Bldg. Society [64 Colo. 529, 173 P. 61, L.R.A. 1918E, 966]; Cumberland Lodge v. Nashville [127 Tenn. 248, 154 S.W. 1141]; Salt Lake Lodge v. Groesbeck [40 Utah, 1, 120 P. 192, Ann. Cas. 1914C, 940], all hereinbefore cited; People v. Farrell, 130 Misc. 142,223 N.Y.S. 660; and Cooley on Taxation (4th Ed.) § 673."
In Ancient and A.S.R. of Freemasonry v. Board of County Com'rs,122 Neb. 586, 241 N.W. 93, 97, 81 A.L.R. 1166, cited in the Temple Lodge Case, it was said that the rule of strict construction "does not mean that there should not be a liberal construction of the language used in order to carry out the expressed intention of the fundamental lawmakers and the legislature, but, rather, that the property which is claimed to be exempt must come clearly within the provisions granting such exemption."
Does not the property in the instant case "* * * come clearly within the provisions granting such exemption"?
To my mind it does. I find the plain meaning of the intended exemption in the phrase "all church property." This phrase does not require "metaphysical or logical subtleties," to interpret it.
I look to our Constitution and there seek the thought which it expressed to the people of New Mexico who ratified it. I give to it the meaning found in the minds of its makers who are the people who adopted it. "All church property" is plain language, and to the mind of the citizen who voted for its adoption it had but one meaning, simply all property belonging to the church, or all property of the church.
In the case of Todd v. Tierney, 38 N.M. 15, 27 P.2d 991,1002, where we were called upon to construe article 4, § 1, of our Constitution, we said:
"It is our duty to determine what the plain citizen intended when he voted to adopt the Constitution.
"Says Mr. Justice Story: `Constitutions are not designated for metaphysical or logical subtleties, for niceties of expression, for critical propriety, for elaborate shades of meaning, or for the exercise of philosophical acuteness of judicial research. They are instruments of a practical nature, founded on the common business of human life, adapted to common wants, designed for common use, and fitted for common understandings. The people make them, the people adopt them, the people must be supposed to read them, with the help of common sense, and cannot be presumed to admit in them any recondite meaning or any extraordinary gloss.' 1 Story, Const. § 451. *Page 419 
"We must give the subject a common sense and plain interpretation to carry out the intention of the plain people who adopted it."
Now what did the people of New Mexico understand to be the meaning of the phrase "all church property"? "All" as an adjective means "the whole of," and used as in the Constitution it refers to amount, quantity, or extent. All year includes every day thereof. "All church property," to the mind of the citizen, who voted for the adoption of the Constitution, includes every piece of property belonging to the church. Not merely "* * * the grounds, buildings, books, papers and apparatus of * * * religious institutions and societies, when the property of the said institutions and societies shall be devoted exclusively to the appropriate objects of such institutions and not leased or rented or otherwise used with a view to pecuniary profit," but the Constitution used an all embracing term, denoting ownership and not use, namely, "all church property."
Though I have the highest regard and respect for the views of the majority, being not in accord, I must dissent.